United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2256
                                   ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
Agron M. Simpson, also known as      *
Mitch,                               * [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                             Submitted: November 20, 2009
                                Filed: November 25, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Agron Simpson appeals following the district court’s1 grant of his 18 U.S.C. §
3582(c)(2) motion for a sentence reduction based upon the 2008 Guidelines
amendments retroactively reducing base offense levels for certain offenses involving
cocaine base. The court reduced Simpson’s sentence from 235 months in prison to
188 months in prison, the bottom of the amended Guidelines range. Simpson argues
that the court should have imposed a lower sentence based on the 18 U.S.C. § 3553(a)


      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
sentencing factors, that his section 3582(c)(2) hearing was inadequate, and that the
court erred in applying a 2-level enhancement--which had been applied in his original
sentencing--for possessing a firearm during his offense.

       We conclude that the district court lacked authority to sentence Simpson below
the applicable amended Guidelines range. See United States v. Starks, 551 F.3d 839,
843 (8th Cir.) (where defendant was originally sentenced within applicable Guidelines
range and in § 3582(c)(2) proceeding received sentence at bottom of amended
Guidelines range, defendant was not entitled to further reduction based on § 3553(a)
factors; district court may not reduce sentence below bottom of amended Guidelines
range unless defendant was originally sentenced below original Guidelines range),
cert. denied, 129 S. Ct. 2746 (2009). We also reject Simpson’s challenges to the
adequacy of his section 3582(c) hearing, see id (district court not required to hold
hearing in § 3582(c)(2) proceeding), and to the application of the firearm
enhancement, see U.S.S.G. § 1B1.10 (policy statement) (“The authorization of such
a discretionary reduction [under § 3582(c)] does not otherwise affect the lawfulness
of a previously imposed sentence, does not authorize a reduction in any other
component of the sentence, and does not entitle a defendant to a reduced term of
imprisonment as a matter of right.”).

      Accordingly, we affirm. In addition, counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-